 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     ROGER WALKER,                                 Case No. 1:16-cv-01665-AWI-EPG (PC)
11
                   Plaintiff,                      ORDER DENYING MOTION FOR A TRUE
12                                                 AND CORRECT COPY OF DEPOSITION
           v.                                      IMMEDIATELY GIVEN TO PLAINTIFF
13                                                 AFTER RECORDINGS AND/OR ORDER
     TIM POOLE, et al.,                            DSH-C TO VIDEO RECORD HEARING FOR
14                                                 PLAINTIFF FRCP RULE 30 AND 30(b)(4)
                  Defendants.
15                                                 (ECF NO. 90)
16
17
18          Roger Walker (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On May 31, 2019, Plaintiff filed a “motion for a true and correct copy of deposition

21   immediately given to Plaintiff after recordings and or order DSH-C to video record hearing for

22   Plaintiff FRCP 30 and 30(b)(4)” (“the Motion”). (ECF No. 90). Plaintiff states that he is going

23   to be deposed twice, once on May 31, 2019, and once on June 19, 2019. Plaintiff alleges that

24   the “primary reason to depose this plaintiff is to alter his responses.” In order to prevent this,

25   Plaintiff requests an immediate copy of the audio and visual recording of the depositions,

26   and/or an order directing Department of State Hospital, Coalinga, to provide Plaintiff with an

27   audio and video recording of each deposition.

28          Plaintiff’s motion will be denied. Plaintiff has presented no evidence for his allegation

                                                      1
 1   that the primary reason Defendants are deposing him is to alter his responses.
 2          Moreover, the Federal Rules of Civil Procedure already provide a mechanism for
 3   correcting errors in deposition transcripts. Federal Rule of Civil Procedure 30(e) states:
 4                          (1) Review; Statement of Changes. On request by the
                    deponent or a party before the deposition is completed, the
 5                  deponent must be allowed 30 days after being notified by the
 6                  officer that the transcript or recording is available in which:
                              (A) to review the transcript or recording; and
 7                            (B) if there are changes in form or substance, to sign a
                    statement listing the changes and the reasons for making them.
 8                          (2) Changes Indicated in the Officer's Certificate. The
 9                  officer must note in the certificate prescribed by Rule 30(f)(1)
                    whether a review was requested and, if so, must attach any
10                  changes the deponent makes during the 30-day period.
11          The Court notes that Plaintiff may request a copy of the transcript and/or video

12   recording from the officer recording and/or transcribing the deposition for a fee. See Fed. R.

13   Civ. P. 30(f)(3) (“When paid reasonable charges, the officer must furnish a copy of the

14   transcript or recording to any party or the deponent”).

15          Accordingly, based on the foregoing, IT IS ORDERED that the Motion is DENIED.

16
     IT IS SO ORDERED.
17
18      Dated:     June 4, 2019                                /s/
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                     2
